The opinion of the court was delivered March 19th 1883.
Per Curiam.
It is well settled that after the dissolution of a partnership, a liquidating partner may give the note of the firm for money which he borrows to pay a debt of the firm, and so applies the money: Davis’ Estate, 5 Whar. 530; McCowin v. Cubbison, 22 P. F. Smith 358: Lloyd v. Thomas, 29 Id. 68.
There was sufficient evidence to justify the finding that Charles W. Ludwig was a liquidating partner. The published notice signed by the firm declared that he and Hagenbuch were appointed liquidating partners. The latter ceased to act as such, and Ludwig was suffered to act alone. It matters not that by a private agreement between the parties all of them were to be consulted in regard to the business, and the action to be in accordance with their advice. Express authority need not be proved. It may be found from the continued exercise of such powers with the knowledge and implied assent of the co-partners. The evidence shows the money was borrowed by Ludwig in good faith, and actually applied in payment of the indebtedness of the firm. We discover no cause for reversal.
Judgment affirmed.